Citation Nr: 1446638	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-31 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than May 3, 2010, for the grant of service connection for traumatic brain injury (TBI) with residuals of tension headaches and post concussive syndrome, to include due to clear and unmistakable error (CUE).

2.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) for the period prior to May 3, 2010.

3.  Entitlement to SMC based on the need for regular aid and attendance.



REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.  He was awarded the Distinguished Service Award and two Purple Hearts. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In the March 2011 rating decision, the RO granted entitlement to SMC, pursuant to 38 U.S.C.A. § 1114(s), effective May 3, 2010.  However, as SMC was not granted for the entire period on appeal, the issue of entitlement to SMC prior to May 3, 2010, remains before the Board.

The Veteran initially completed an appeal on the issue of SMC based on aid and attendance/housebound criteria.  In a March 2011 rating decision, the Veteran was granted SMC based on statutory housebound criteria being met pursuant to 38 U.S.C.A. § 1114(s) effective May 3, 2010.  The Veteran's representative has asserted that a separate issue exists for SMC aid and attendance and disagrees with the denial of SMC for aid and attendance.  See May 2014 letter, at 7.  The Veteran completed a substantive appeal on the issue of SMC based on aid and attendance/housebound criteria.  As SMC based on the need for regular aid and attendance is a higher benefit than SMC based on housebound status, the grant of SMC under statutory housebound criteria did not constitute a full grant of the benefit sought.  Consequently, the issue of entitlement to SMC based on aid and attendance is also before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This case was previously before the Board in January 2014 and remanded to afford the Veteran a Travel Board hearing before a Veterans Law Judge.  The Veteran did not appear for a hearing in May 2014.  He also cancelled an August 2014 Board hearing.  Thus, his hearing request is deemed to be withdrawn.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the claim must be remanded for additional development prior to adjudication of the claim.  The Veteran asserts that he is entitled to an earlier effective date for the grant of service connection for TBI, to include due to clear and unmistakable error (CUE).  The RO has addressed the Veteran's claim that there was CUE in an April 1982 rating decision.  See March 2013 rating decision, August 2013 statement of the case.  In the May 2014 letter, the Veteran's representative asserted that there was an error in the August 2004 rating decision which granted service connection for residual scar, status post shrapnel wound to the head.  The Veteran had filed a claim for entitlement to service connection for "shrapnel to the head" in January 2004.  In a February 2004 statement, he stated he had "shrapnel to the head that rendered me unconscious."  He stated that this "probably caused my dehydration and forgetfulness."  By granting service connection for residual scar, status post shrapnel wound to the head, the RO's decision implicitly denied service connection for any other injury related to the shrapnel to the head, including TBI.  See Deshotel v. Nicholson, 457 F.3d 1258 (2006).  There was no appeal, and the RO's decision became final.  The Agency of Original Jurisdiction (AOJ) has not addressed a CUE claim involving the August 2004 rating decision.  As there is a pending CUE claim regarding the August 2004 rating decision which needs to be addressed by the AOJ, the Board finds that it would be premature and prejudicial to consider the earlier effective date claim on appeal prior to adjudication of this CUE claim.  

The Board notes that the Veteran's representative submitted numerous documents in May 2014.  Some of the documents are new and relevant to the Veteran's claim.  The Veteran or his representative did not waive AOJ review of the new evidence.  As the claim is being remanded, the AOJ should consider all of the new evidence.

The award of an earlier effective date for entitlement to service connection for TBI could affect entitlement to SMC.  As such, the Board finds that the Veteran's claims for an earlier effective date for SMC based on statutory housebound criteria and entitlement to SMC for aid and attendance are inextricably intertwined with the issue of entitlement to an earlier effective date for the grant of service connection for TBI.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In regard to entitlement to SMC for aid and attendance, the Veteran's last VA examination for aid and attendance was in January 2010, more than four years ago.  The Board finds the Veteran should be afforded a comprehensive evaluation to addressing his service-connected disabilities and whether he is unable to function without the aid and attendance of another person.  

Finally, the VA treatment records in the file only date to May 2010, and were printed in March 2011.  As the records may be relevant to his SMC claims, the Board requests the appellant's complete VA treatment records from May 2010 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from May 2010 to present.  If no records are available, the claims folder must indicate this fact.

2.  After completion of the above, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current level of all impairment resulting from the Veteran's service-connected disabilities.  Forward the claims file to the examiner.  All indicated studies should be performed.

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether the Veteran's service-connected disorders are sufficient by themselves to render him so helpless as to require the aid and attendance of another person on a regular basis.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  The RO should adjudicate the issue of whether there was CUE in the August 2004 rating decision that granted entitlement to service connection for residual scar, status post shrapnel wound to the head, and implicitly denied entitlement to service connection for other residuals of a shrapnel wound to the head. 

4.  Thereafter, readjudicate the issues on appeal of entitlement to an effective date earlier than May 3, 2010, for the grant of service connection for TBI with residuals of tension headaches and post concussive syndrome, to include due to CUE with an April 1982 and/or August 2004 rating decision; entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) for the period prior to May 3, 2010; and entitlement to SMC based on aid and attendance.  The AOJ should consider the new evidence added to the claims file since the most recent supplemental statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



